DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and species 7 in the reply filed on 08/30/21 is acknowledged.  The traversal is on the ground(s) that the office characterization of the various species is incorrect.  This is not found persuasive because in the restriction sent out on 10/11/18 the examiner pointed out that the species are independent or distinct because the figures to the different species recite mutually exclusive characteristics of such species which are not obvious variants of each other based on the current record. Accordingly, the restriction will remain in the office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 50-020152)(English translation) in view of Evans et al. (US 5,543,773)
	Regarding claim 12, (JP020152) (para 0001-0004 and figures 2-3a/3c) discloses an annular core (1); and a coil wound around the core (see figure 2), wherein: the coil includes first wire members (2) and second wire members (3); the second wire members have joining surfaces in contact with side surfaces of joining portions at tips of the first wire members (see figure 3a/3c); and the first wire members and the second wire members are joined together between the side surfaces of the joining portions and the joining surfaces (see figures 3a/3c and para 0003). (JP020152) discloses wherein the first and second wire member are joined together though a soldering process or other methods but is not clear if the other method is by welding. 
Evans et al. (figure 22 and Col 3, lines 5-20) discloses first (123) and second wire member (122) are joined together though a welding process.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the first wire members and the second wire members are joined together between the side surfaces of the joining portions and the joining surfaces though a welding process as taught by Evans et al to the inductive device of (JP020152) so as to increase the mechanical strength, reduce the time in making the inductive and also save in Note: Also, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation “joined together with welding portions” has been little given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, does not depend on its method of production, i.e. . In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 14, Evans et al (Col 8, lines 1-30) discloses wherein the first wire members, the second wire members, and the welding portions are made of the same metal material. Note since the both the wire member are made of the same material welding material, it would obvious be obvious that the welding portions are
 made of the same material since the base material of the wire members will be used to weld the wire members.
Regarding claim 18, (JP020152) (para 0001-0004 and figures 2-3a/3c) discloses wherein at least one of the first wire members and the second wire members have circular cross sections.



2.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 50-020152)(English translation) in view of Evans et al . (US 5,543,773) and Schaffer et al. (US 7,982,572).
claim 13, the modified inductive device of (JP020152) (para 0001-0004 and figures 2-3a/3c) discloses all the limitations as note above but does not expressly discloses wherein areas of the joining surfaces are larger than an average cross-sectional area of the second wire members.
Schaffer et al. (figure 1f) discloses wherein areas of the joining surfaces are larger than an average cross-sectional area of the second wire members. Note: figure 1f can be reasonably broadly interpreted wherein the joining surfaces are larger than an average cross-sectional area of the second wire members. See drawing below.


    PNG
    media_image1.png
    321
    386
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein areas of the joining surfaces are larger than an average cross-sectional area of the second wire members as taught by Schaffer et al to the inductive device of (JP020152) so as to allow for good fusing /meshing between the wire members thereby increasing  the mechanical strength between the wire member.
claim 19, Evans et al (Col 8, lines 1-30) discloses wherein the first wire members, the second wire members, and the welding portions are made of the same metal material. Note since the both the wire member are made of the same material welding material, it would obvious be obvious that the welding portions are
 made of the same material since the base material of the wire members will be used to weld the wire members.


3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 50-020152)(English translation) in view of Evans et al. (US 5,543,773) and Yoshida et al. (JP 2007208122).
Regarding claim 17, the modified inductive device of (JP020152) (para 0001-0004 and figures 2-3a/3c) discloses all the limitations as note above but does not expressly discloses wherein at least one of the first wire members and the second wire members have square cross sections.
Yoshida et al. (figures 1-2) discloses wherein at least one of the first wire members and the second wire members have square cross sections.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design at least one of the first wire members and the second wire members have square cross sections as taught by Yoshida et al. to the inductive device of (JP020152) so as to allow the wire member  to have  large surface area to create low resistance paths thereby designing the .

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RONALD HINSON/Primary Examiner, Art Unit 2837